NORVELL, Justice.
This is an appeal from an order of the District Court of Real County entered on the 14th day of February, 1941, denying a temporary injunction, which was sought by Callison and others to restrain Vance Independent School District and Camp Wood Independent School District from “further compliance with or performance or attempted performance” of a certain contract between said school districts, dated September 7, 1940.
The contract involved contained the following provision: “This contract shall be effective as of September 9, 1940, and terminate at the end of the 1941 school term, it being the intention of this contract to run for the 1940-1941 school term and no more.”
The appellees have filed a motion contending that the questions raised by this appeal are moot. The motion is supported by several affidavits in which it is stated that the 1940-1941 school term ended on May 20, 1941. These affidavits are not controverted by the appellants.
In view of this situation, it seems clear that any order we might enter upon this appeal would be wholly ineffectual.
Under these circumstances, it is our duty to dismiss the appeal taken from the interlocutory order entered by the trial court. Stamper v. Alice State Bank & Trust Co., Tex.Civ.App., 198 S.W. 604, writ refused; Whitesides v. Woods, Tex.Civ.App., 210 S.W. 333; Electric Park Co. v. San Antonio Baseball Association, Tex.Civ.App., 155 S.W. 1189.
Motion' granted and appeal dismissed.